              Case 7:20-cv-10601-CS Document 9 Filed 01/12/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 :    Case No. 7:20-cv-10601-CS
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
98.15.196.177,                                                   :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                       MOTION FOR LEAVE TO SERVE A THIRD PARTY
                       SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

          Pursuant to Fed. R. Civ. P. 26(d)(1), and upon the attached: (1) Memorandum of Points

 and Authorities in support of this motion; (2) Declaration of David Williamson in support of this

 motion; (3) Declaration of Patrick Paige in support this motion; and (4) Declaration of Susan B.

 Stalzer in support of this motion, Strike 3 Holdings, LLC (“Plaintiff”), respectfully moves for

 entry of an order granting it leave to serve a third party subpoena on Spectrum, prior to a Rule

 26(f) conference (the “Motion”). A proposed order is attached for the Court’s convenience.

 Dated: 01/12/2021                                             Respectfully submitted,

                                                      By:      /s/ Jacqueline M. James
                                                               Jacqueline M. James, Esq. (1845)
                                                               The James Law Firm, PLLC
                                                               445 Hamilton Avenue
                                                               Suite 1102
                                                               White Plains, New York 10601
                                                               T: 914-358-6423
                                                               F: 914-358-6424
                                                               E-mail: jjames@jacquelinejameslaw.com
                                                               Attorneys for Plaintiff




                                                          1
           Case 7:20-cv-10601-CS Document 9 Filed 01/12/21 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document with the Clerk of the
Court using CM/ECF. Although Defendant’s identity remains unknown, Defendant is
represented by counsel who has not yet made an appearance in this matter. Plaintiff shall serve a
copy of these documents to Defendant’s counsel via email.


                                                             By:   /s/ Jacqueline M. James




                                                2
